UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1854


FRANKLIN CHUKUYEM OGI,

                Petitioner,

          v.

LORETTA E. LYNCH,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 16, 2015              Decided:   November 19, 2015


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Franklin Chukuyem Ogi, Petitioner Pro Se. Surell Brady, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Franklin Chukuyem Ogi, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals affirming the Immigration Judge’s finding that Ogi was

not credible and that he failed to demonstrate extreme hardship

so as to establish eligibility for special rule cancellation of

removal pursuant to 8 U.S.C. § 1229b(b)(2) (2012).                    Because Ogi

raises no constitutional claims or questions of law, we lack

jurisdiction     to   review   the   denial    of   relief.      See    8   U.S.C.

§ 1252(a)(2)(B), (D) (2012); Jean v. Gonzales, 435 F.3d 475,

479-80 (4th Cir. 2006).        We accordingly dismiss the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the     materials

before    this   court   and   argument    would    not   aid   the    decisional

process.



                                                           PETITION DISMISSED




                                       2